Filing Date: 3/29/2019; Prioirity to 3/30/2018					
Applicant: Friedbald Kiel
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Pre-Amendment filed 9/29/2020 has been acknowledged.

Priority
This application is the US National Stage under 35 USC 371 of International Application # PCT/FR2019/050736, filed 3/29/2019, which claims priority of the French application 1852817, filed 3/30/2018.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 1852816, filed on 3/18/2018.
Allowable Subject Matter
Claims 1-10 allowed.
REASON FOR ALLOWANCE
1.	The following is an Examiner's Statement of Reasons for Allowance: 
	As to independent claim 1, the prior art of record fails to show the combination recited in any of the claims.  Lizng Zhenxian et al. (figures 4 and 5) discloses a modular power elements 400,500 which chips 410,411 implanted in sandwiched structures of a stratification with two conductive plates 414,514 and 416,516 (see paragraphs [0032]-[0035]).  In particular, the prior art of record fails to show or collectively teach a plurality of openings extending into said stratification from outer surfaces of said first and second electrically conductive plates and perpendicularly to said outer surfaces, said  plurality of opening comprising at least one first opening communicating with said switching control electrode and at least one second opening passing through said entire stratification, said first and second openings; each comprising a dielectric layer and an .
  	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
	The following listed are cited as of interest to this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





4/15/2021

/Alexander O Williams/
Primary Examiner, Art Unit 2826